EXHIBIT 2
Subashi, Darlena

From:                                    MICHAEL MACHAT <michael@machatlaw.com>
Sent:                                    Thursday, December 17, 2020 11:11 PM
To:                                      Barton, Ross
Cc:                                      Dave Randall; Deron Dacus; Verizon-Mobility Workx
Subject:                                 Re: Mobility Workx v. Verizon -- Trial Dates


EXTERNAL SENDER – Proceed with caution




Hi Ross,

We’ve spoken with Mobility’s principals, and given their schedules we are fine with asking the court for a series of
dates, starting in April. Thank you.

Best regards,

Michael

Machat & Associates, PC
Sunset Towers
8730 Sunset Blvd, Ste 250
West Hollywood, CA 90069
Tel: (310)860-1833



           On Dec 16, 2020, at 9:57 AM, Barton, Ross <Ross.Barton@alston.com> wrote:

           Hi Dave,
           In view of the conflict we have on the 8th, our plan is to ask the Court for some alternative date ranges
           that will work for the Court so that both sides could evaluate and the let the Court know which one(s)
           works best for the parties, witnesses, and counsel.
           BR,
           Ross

           Ross Ritter Barton | Alston & Bird LLP
           Office: 704-444-1287 | Cell: 704-909-9179


           From: Dave Randall <dave@hdmnlaw.com>
           Sent: Wednesday, December 16, 2020 12:05 PM
           To: Barton, Ross <Ross.Barton@alston.com>; Machatlaw <michael@machatlaw.com>
           Cc: Deron Dacus <ddacus@dacusfirm.com>; Verizon-Mobility Workx <Verizon-MW@alston.com>
           Subject: RE: Mobility Workx v. Verizon -- Trial Dates

           EXTERNAL SENDER – Proceed with caution



           Hi Ross,
                                                                 1
Is Verizon intending to propose any alternative dates or date ranges? Or is Verizon simply
asking the court to move the date?

Thanks,

Dave

David A. Randall
<image001.jpg>
10900 Wilshire Blvd. ▪ Suite 300 ▪ Los Angeles ▪ CA ▪ 90024 ▪ USA
Tel: 310-887-1333 ▪ Fax: 310-887-1334 ▪ Cell: 213-300-0799
E-mail: dave@hdmnlaw.com




From: Barton, Ross <Ross.Barton@alston.com>
Sent: Wednesday, December 16, 2020 7:40 AM
To: Machatlaw <michael@machatlaw.com>; Dave Randall <dave@hdmnlaw.com>
Cc: Deron Dacus <ddacus@dacusfirm.com>; Verizon-Mobility Workx <Verizon-MW@alston.com>
Subject: Mobility Workx v. Verizon -- Trial Dates

Counsel,
We have trials that conflict with the March 8, 2021 trial date in the Mobility Workx case set by Judge
Mazzant. We intend to ask him to provide some additional proposed dates, as Judge Mazzant indicated
he would do on the November 17, 2020 telephonic hearing. Please let us know if you are willing to
jointly approach the Court to make this request, or if you oppose or take no position regarding Verizon’s
request. Thank you.
Best regards,
Ross

Ross Ritter Barton
Alston & Bird LLP
Office: 704.444.1287
Cell: 704.909.9179




NOTICE: This e-mail message and all attachments may contain legally privileged and
confidential information intended solely for the use of the addressee. If you are not the
intended recipient, you are hereby notified that you may not read, copy, distribute or
otherwise use this message or its attachments. If you have received this message in error,
please notify the sender by email and delete all copies of the message immediately.




                                                    2
